1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STACY L. BALCOM, a/k/a LIBERTY
 8 PRODUCTION AGENCY,

 9          Plaintiff-Appellant,

10 v.                                                                    NO. 29,395

11   BETTY FLEISSNER of EAGLE NEST
12   REAL ESTATE, DAVID and LAJUANA
13   COURLAS, XREALTY for JACK
14   SCHWEITZER, NORTH COUNTRY
15   REAL ESTATE for ROGER MEEKER,
16   PAUL PITT, ATTORNEY for GANT
17   FAMILY RANCH and ROGER MEEKER
18   a/k/a EAGLE NEST RANCH, LLC,

19          Respondents-Appellees.

20 APPEAL FROM THE DISTRICT COURT OF COLFAX COUNTY
21 Sam B. Sanchez, District Judge

22   Stacey L. Balcom
23   Pro Se Appellant
24
25   Stephen Natelson
26   Taos, NM

27 for Eagle Nest Real Estate,
28 David and LaJuana Courlas,
29 and Betty Fleissner,
 1 Robin C. Blair
 2 Raton, NM

 3 for Gant Family Ranch
 4 and Paul Pitt

 5 X Realty
 6 Eagle Nest, NM

 7 Pro Se Appellee

 8 North County Real Estate
 9 Angel Fire, NM

10 Pro Se Appellee

11 Frank Belichick
12 Eagle Nest, NM

13 Pro Se Appellee

14 Stan Samuels
15 Angel Fire, NM

16 Pro Se Appellee

17                             MEMORANDUM OPINION

18 KENNEDY, Judge.

19        Plaintiff is appealing, pro se, from a district court order dismissing out the

20 remaining party or parties in her lawsuit involving land and real estate transactions in

                                              2
 1 Colfax county. We issued a calendar notice proposing to affirm. Plaintiff has

 2 responded with a memorandum in opposition.            To the extent that Plaintiff is

 3 requesting that we reconsider our previous ruling on her motion to attach exhibits, we

 4 hereby deny the motion to reconsider. Not persuaded that our calendar notice was

 5 incorrect, we affirm the district court.

 6        Plaintiff is appealing from a district court dismissing her civil complaint.

 7 Because matters outside of the pleadings were considered [RP 45-76], Defendants’

 8 motions to dismiss were converted to motions for summary judgment. See Knippel

 9 v. Northern Communic’ns, Inc., 97 N.M. 401, 402, 640 P.2d 507, 508 (Ct. App. 1982).

10 “Summary judgment is proper if there are no genuine issues of material fact and the

11 movant is entitled to judgment as a matter of law.” Roth v. Thompson, 113 N.M. 331,

12 334, 825 P.2d 1241, 1244 (1992). When a party makes a prima facie showing of

13 summary judgment, the burden shifts to the party opposing the motion to come

14 forward with specific material facts that would make a trial necessary. Id. at 334-35,

15 825 P.2d at 1244-45. We look to the whole record to see if a material fact issue exists.

16 Id. at 335, 825 P.2d at 1245.

17        Plaintiff filed this action on behalf of her corporation, Liberty Production

18 Agency. [RP 1] Defendants filed motions to dismiss based on two independent

19 grounds for dismissal: the fact that Plaintiff may not represent the corporation because


                                              3
 1 she is not an attorney and on the claim that her Colorado-based company does not

 2 have a certificate of authority to transact business in the state. [RP 257; 287; 293]

 3 Our calendar notice proposed to hold that both of these grounds independently

 4 supported dismissal of her complaint. See NMSA 1978, § 36-2-27 (1999) (prohibiting

 5 the unauthorized practice of law); NMSA 1978, § 53-17-20(A) (1969) (requiring

 6 certificate of authority as prerequisite for corporation to maintain litigation).

 7        In her memorandum in opposition, Plaintiff does not establish any factual or

 8 legal errors in our calendar notice. State v. Sisneros, 98 N.M. 201, 202-03, 647 P.2d

 9 403, 404-05 (1982) (“The opposing party to summary disposition must come forward

10 and specifically point out errors in fact and in law.”). Accordingly, we affirm.

11        IT IS SO ORDERED.

12                                          ___________________________________
13                                          RODERICK T. KENNEDY, Judge

14 WE CONCUR:



15 ___________________________
16 CYNTHIA A. FRY, Chief Judge



17 ___________________________
18 TIMOTHY L. GARCIA, Judge



                                               4